DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract describes a pressure sensing device and the components it includes, however it does not describe and improvement made by the invention to the art. In addition, the examiner suggest submitting a clean copy of the abstract without strikeout and other deletion marks.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Sensor Device including improved conductivity and protection.
Claim Objections
Claims objected to because of the following informalities: The claims contain strike outs and other deletion marks, examiner suggest submitting a clean copy of the claims. Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Colombo et al US8505386 (hereinafter “Colombo 386’”) discloses a pressure sensor device comprises a casing (2 a,  3 a) defining a chamber (20) and an inlet passage (14 a,  14 b) of the chamber. Accommodated in the chamber (20) is a pressure sensor (17) having a sensor body with a cavity and a membrane capable of deformation under pressure action of a fluid present in the inlet passage (14 a,  14 b). The device further comprises a circuit arrangement (26, 27, 30) to which the pressure sensor (17) is electrically connected, the circuit arrangement including a circuit support at least partially accommodated in the chamber (20). The sensor body is not rigidly associated to the casing (2 a,  3 a) and/or to other parts of the device (26, 27, 30, 35), i.e. it is mounted elastically or in a moveable manner with respect to the casing (2 a,  3 a) and/or to said other parts (26, 27, 30, 35) inside the chamber (20). (Fig 1-35, Col 4 line 25 – Col 22 line 10)
However, Colombo 386’ fails to disclose a connector assembly, wherein the connector assembly is at least partly placed into the body assembly having a connector body with an electrical circuit for providing an electrical output signal corresponding to the applied pressure; the electrical circuit has a connection member housing portion and at least two connection members attached to the connection member housing portion, the connector assembly is arranged to be aligned in the body assembly and the at least two connection members of the electrical circuit are brought into a position to establish an electrical contact with the upper contact portion of the pressure sensor.
Colombo US7900520 (hereinafter “Colombo 520’”) discloses a semiconductor pressure sensor for a pressure sensor device has a pressure detection element which includes a membrane made of semiconductor material, particularly silicon. The sensor includes a support having a three-dimensional body passed through by a detection passage. The detection element is made 
However, Colombo 520’ fails to disclose a connector assembly, wherein the connector assembly is at least partly placed into the body assembly having a connector body with an electrical circuit for providing an electrical output signal corresponding to the applied pressure; the electrical circuit has a connection member housing portion and at least two connection members attached to the connection member housing portion, the connector assembly is arranged to be aligned in the body assembly and the at least two connection members of the electrical circuit are brought into a position to establish an electrical contact with the upper contact portion of the pressure sensor.
Prior arts such as Colombo 386’ and Colombo 520’ made available do not teach, or fairly suggest, a connector assembly, wherein the connector assembly is at least partly placed into the body assembly having a connector body with an electrical circuit for providing an electrical output signal corresponding to the applied pressure; the electrical circuit has a connection member housing portion and at least two connection members attached to the connection member housing portion, the connector assembly is arranged to be aligned in the body assembly and the at least two connection members of the electrical circuit are brought into a position to establish an electrical contact with the upper contact portion of the pressure sensor.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                          
/LISA M CAPUTO/
Supervisory Patent Examiner, Art Unit 2855